*339Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez.
Ante la evidente realidad de que en este caso se lesio-nan derechos constitucionales fundamentales y se atenta contra el derecho de la imputada de delito a que se le ga-rantice el debido proceso de ley, disiento de la determina-ción que hoy toma una Mayoría de este Tribunal. Contrario a lo dictaminado, considero que la controversia ante nues-tra consideración ameritaba la intervención oportuna de este Tribunal, toda vez que nos enfrenta a una lamentable situación en la cual se expuso a una persona a los rigores de un proceso penal sin considerar las barreras lingüísti-cas que le impidieron entender y comprender el proceso criminal. De esta forma, es indudable que en los procedi-mientos celebrados contra la imputada de epígrafe hubo una ausencia crasa de las garantías mínimas del debido proceso de ley, a tal grado, que no se cumplió con el requi-sito elemental de una notificación adecuada que le permi-tiera comprender los cargos presentados en su contra.
Examinemos el contexto fáctico y procesal en que se de-sató la controversia de epígrafe.
I—i
A la Sra. Lory Frey se le imputó la comisión de tres delitos graves y dos menos graves por violar la Ley Núm. 22-2000, según enmendada, Ley de Vehículos y Tránsito de Puerto Rico, 9 LPRA see. 5001 et seq., debido a hechos pre-suntamente ocurridos el 16 de marzo de 2017. Así las co-sas, el 17 de marzo de 2017 se celebró la vista de determi-nación de causa probable para arresto de acuerdo con la Regla 6 de Procedimiento Criminal, 34 LPRAAp. II (Regla 6). Al comienzo de la vista de Regla 6, se le informó al juez *340que presidía la vista que la señora Frey no tenía la capa-cidad para entender y comprender el idioma español. Ante ello, se determinó cualificar como intérprete a la agente de la Policía de Puerto Rico que mantuvo custodiada a la pe-ticionaria hasta que fue sometida al procedimiento según la Regla 6. Cabe señalar que la referida agente estaba ejer-ciendo sus funciones como miembro de la uniformada al mismo tiempo en que fungió como intérprete de la imputada. Además, según alegó la señora Frey, la agente pertenecía a la misma unidad policiaca que los agentes in-vestigadores que testificaron en contra de la imputada.
Celebrada la vista según la Regla 6, el juez determinó causa para arrestar a la peticionaria y pautó la celebración de la vista preliminar al amparo de la Regla 23 de Procedimiento Criminal, 34 LPRA Ap. II. En consecuencia, el 6 de abril de 2017, la señora Frey presentó ante el Tribunal de Primera Instancia una moción de desestimación al am-paro de la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II. Esencialmente, solicitó que los cargos en su contra fueran desestimados, conforme a lo dispuesto en Pueblo v. Branch, 154 DPR 575 (2001), ya que no se le garantizó el debido proceso de ley al asignarle como intér-prete una agente de la Policía que no estaba debidamente cualificada para ejercer tal función; que custodió a la im-putada en su carácter de oficial del orden público; que la-boraba en la misma división que los agentes investigadores que presentaron los cargos en contra de la imputada, y que no fue juramentada en la función de intérprete, lo cual minó la confiabilidad del proceso.
Por su parte, el Ministerio Público se opuso a la deses-timación fundamentándose en que la moción de desestima-ción al amparo de la referida Regla 64(p) solo procede luego de celebrada la vista preliminar, por lo cual no se extiende a la vista sobre Regla 6. Además, argüyó que la agente que *341fungió como intérprete fue cualificada por el juez a cargo de la Regla 6 y que los procedimientos se celebraron pau-sadamente para asegurar la traducción. Atendidos los planteamientos de las partes, el foro primario declaró “sin lugar” la desestimación, por entender que el tribunal tomó las medidas para garantizar la participación de un intér-prete en el procedimiento sobre la Regla 6.
Inconforme, la señora Frey recurrió al Tribunal de Ape-laciones y sostuvo que se le violaron sus derechos constitu-cionales al asignarle como intérprete a una agente que le custodió en su carácter de oficial del orden público y cuyas cualificaciones para ejercer la función de interpretación de lenguas eran cuestionables. Asimismo, presentó una solici-tud para paralizar los procedimientos ante el foro prima-rio, particularmente la celebración de la vista preliminar, hasta que se resolviera la controversia. El foro apelativo intermedio confirmó la determinación del Tribunal de Pri-mera Instancia. Entendió que la solicitud de desestimación fue prematura por presentarse antes de la celebración de la vista preliminar. Por su parte, el juez Nery E. Adames Soto emitió un voto disidente, en el cual expresó:
[A]un reconociendo que la vista bajo la Regla 6 no es un mini-juicio, ni tampoco una VP [...], lo cierto es que una vez esté presente el imputado de delito en dicha etapa, se activan unos derechos que no pueden ser soslayados. En presencia de la imputada, el mínimo que se puede exigir bajo el debido pro-ceso procesal es que entienda lo que allí sucedió, y que el in-térprete que se designe ofrezca unas garantías básicas de confiabilidad.
[[Image here]]
[HJaber designado como intérprete a la Agente de la Policía, que trabaja en la misma División de los Agentes que testifica-ron en contra de la peticionaria en la Regla 6, lesiona el sentido de juego limpio que debe acompañar al proceso. (Enfasis suprimido). Apéndice del Certiorari, págs. 56-57.
En desacuerdo con el dictamen del Tribunal de Apela-ciones, el 5 de junio de 2017 compareció ante nos la señora Frey mediante una Solicitud de Paralización de los Proce-*342dimientos ante el Honorable Tribunal de Primera Instan-cia y un Certiorari. Particularmente, señala como error lo siguiente:
Erró el Honorable Tribunal Apelativo, al sostener la deter-minación del Tribunal de Primera Instancia mediante la cual se declaró no ha lugar de [sic] la solicitud de desestimación al amparo de la Regla 64 P de Procedimiento Criminal, bajo el fundamento errado de que “el Tribunal tomó las medidas para garantizar la participación de un intérprete en el proceso criminal”, cuando el cumulo [sic] de circunstancias procesales minaron y soslayaron la asignación de interprete [sic] y por ende viciaron irreparablemente las garantías constitucionales mínimas del debido proceso de ley privando a la imputada de sus derechos a un debido proceso de ley en su modalidad pro-cesal y sustantivo por razón de su impedimento lingüístico para entender y comprender el idioma español, acción incon-sistente e incongruentfe] con la normativa establecida en Pueblo v. John Kelvin Branch, 154 DPR 575, (2001 TSPR 100). Certiorari, pág. 9.
Así las cosas, una Mayoría de este Tribunal determinó proveer “no ha lugar” tanto a la solicitud de paralización como a la petición de certiorari presentadas por la señora Frey. En consecuencia, no me queda más que disentir del curso de acción seguido por los fundamentos que expondré a continuación.
HH h-H
Sin lugar a dudas, este caso nos presentaba una gran oportunidad para evitar que continúen perpetuándose in-justicias de esta índole, en las cuales se les priva a los ciudadanos de sus derechos constitucionales por diversas barreras producto del origen social, impedimentos físicos o de naturaleza lingüística, como el caso que nos ocupa. No solamente se han obviado derechos consagrados tanto en la Constitución de Puerto Rico como en la Constitución federal, sino que se han vulnerado garantías fundamentales contenidas en normas internacionales aplicables en toda la *343esfera penal. Ello en un llamado “balance de intereses” en el que prevalece el interés del Estado de encauzar sus ca-sos sobre el derecho constitucional que le asiste a un im-putado de delito de que se le garantice el debido proceso de ley.
Como es sabido, la garantía constitucional del debido proceso de ley está consagrada en el Artículo 2, Sección 7, de la Constitución de Puerto Rico y en la Enmienda XIV de la Constitución federal. Asimismo, es preciso señalar que, si bien nuestra Constitución y la Constitución federal no reconocen expresamente un derecho constitucional a que el tribunal le asigne un intérprete al imputado de delito, se ha interpretado que ese derecho emana de la garantía constitucional a un debido proceso de ley Pueblo v. Branch, supra; Pueblo v. Tribunal Superior, 92 DPR 596 (1965); Marino v. Ragen, 332 US 561 (1947). Véase, también, M. Gardner y L.W. Davis, Justicia para Todos: Ensuring Equal Access to the Courts for Linguistic Minorities, 9 Utah B.J. 21 (2006). Resulta importante destacar que en Pueblo v. Branch, supra, reconocimos que existe una obli-gación constitucional de proveer un intérprete a un impu-tado de delito que no comprende el idioma español, al am-paro de la cláusula constitucional que garantiza el debido proceso de ley. Aun cuando en aquel entonces la controver-sia estaba enmarcada en las incidencias ocurridas en la vista preliminar, opino que igual trato debe aplicarse para la vista según la Regla 6.
Nociones fundamentales de justicia, según han sido atendidas en el derecho Constitucional e internacional, me mueven a salvaguardar el derecho de los ciudadanos a un debido proceso de ley mediante el reconocimiento de su de-recho a contar con un intérprete debidamente calificado durante todo el procedimiento criminal llevado en su contra, cuando ha demostrado su incapacidad lingüística para comprender tales procesos. Primeramente, cabe mencionar que, en previsión de la discriminación idiomática, la Decía-*344ración Universal de Derechos Humanos dispone que toda persona tiene todos los derechos y las libertades allí pro-clamadas, sin distinción alguna de idioma, origen nacional o cualquier otra condición. Declaración Universal de los Derechos Humanos, A.G. Res. 217(111) A, N.U. Doc. A/RES/ 217(111) (10 de diciembre de 1948). Una disposición similar se incluyó en el Artículo 1 de la Convención Americana sobre Derechos Humanos. Véase Convención Americana sobre Derechos Humanos, suscrita en la Conferencia Especializada Interamericana sobre Derechos Humanos (B-32), San José, Costa Rica, 22 de noviembre de 1969), en: https://www.oas.org/dil/esp/tratados_B-32_Convencion_Americana_sobre_Derechos_Humanos.pdf. Asimismo, en el Artículo 8(a) de la citada Convención Americana se esta-blece que u[t]oda persona inculpada de delito tiene derecho a [...] ser asistido gratuitamente por [un] traductor o intér-prete, si no comprende o no habla el idioma del juzgado o tribunal [...]. íd. De igual modo, en el Artículo 14(f) del Pacto Internacional de Derechos Civiles y Políticos se reconoce que todo imputado de delito tiene el derecho a ser informado sin demora, en un idioma que comprenda y en forma detallada, de la naturaleza y causas de la acusación formulada en su contra. Pacto Internacional de Derechos Civiles y Políticos, A.G. Res. 2200(XXI), N.U. Doc. A/RES/ 2200 (XXI) (16 de diciembre de 1966); http://www.un.org/es/comun/docs/?symbol=A/RES/2200(XXI)&Lang=SArea=RESOLUTION. Cabe destacar que se ha interpretado que ese derecho emana, a su vez, de los derechos que tie-nen las minorías étnicas, religiosas o lingüísticas a tener su propia vida cultural y emplear su propio idioma. F.A. Gómez Sánchez Torrealva, El Acceso a un intérprete como manifestación del ejercicio del derecho de defensaApuntes sobre la identidad cultural y los derechos lingüísticos 9 (2009).
*345Por otra parte, con relación a la función del intérprete, se ha reconocido la necesidad de asignar una persona que no solo cuente con conocimientos sobre el idioma extran-jero en cuestión, sino que pueda transmitir las ideas den-tro del contexto en el que se enuncian. Gómez Sánchez Torrealva, supra, pág. 11. En ese sentido, es importante de-signar profesionales que posean pleno conocimiento de los idiomas y de la terminología utilizada en el Derecho, de ma-nera que la persona auxiliada comprenda a sus interlocuto-res y estos últimos, a su vez, entiendan los argumentos ex-presados por el imputado en su idioma nativo. íd., págs. 11-12. También se ha expresado que, en aras de que la par-ticipación del intérprete sea eficaz y garantice los derechos del imputado, se debe evitar el incurrir en el error de creer que un individuo puede ejercer la función de intérprete por el mero hecho de ser bilingüe, pues más allá de eso, el intér-prete tiene que ser bicultural y estar capacitado técnica-mente para interpretar. Id., pág. 12 (citando a The Connecticut Judicial Branch, Servicios de interpretación y traducción, en: http://www.jud.ct.gov/Publications/Spanish/es212s.pdf). No menos importante, el elemento de neutralidad y ausencia de conflicto de intereses en la fun-ción interpretativa es vital para garantizar el cumplimiento de esta normativa y del debido proceso de ley.
En lo atinente a las etapas del procedimiento criminal en que participa el intérprete, en la Unión Europea se ha con-templado que éste participe desde la etapa investigativa, pues permite que la persona que desconoce el idioma en el que es procesada tenga conocimiento de los hechos que se le imputan y pueda ejercer de manera adecuada su derechos de defensa. Gómez Sánchez Torrealva, supra. Igualmente, se ha reconocido que el acceso a un intérprete constituye una manifestación del ejercicio del imputado para defen-derse, ya que protege su derecho a no quedar en estado de indefensión en cualquier etapa del proceso judicial. Id., pág. 13.
*346HH 1—I HH
Indiscutiblemente, en este caso hubo una ausencia crasa de las garantías mínimas del debido proceso de ley, a tal grado que la señora Frey no logró entender ni compren-der los cargos que se le imputan ni el proceso llevado en su contra. Particularmente, el juez a cargo de la vista sobre Regla 6 tuvo conocimiento de la falta de capacidad de la peticionaria para entender y comprender el idioma espa-ñol, por ser el inglés su idioma nativo. De igual forma, debía conocer que, como garantía mínima del debido pro-ceso de ley, le asistía el derecho a un intérprete neutral debidamente cualificado, de manera que la señora Frey pu-diera ser notificada adecuadamente de los cargos que se le imputan, entendiera el proceso criminal llevado en su contra, pudiera defenderse y fuera encausada en un procedi-miento justo.
No obstante, optó por asignar como intérprete a un com-ponente del órgano investigativo estatal, a saber, una agente de la Policía. Como situación agravante, el dominio que la agente tenía del idioma inglés no quedó debida-mente acreditado y se trata de la misma agente que custo-dió a la peticionaria en su carácter de oficial del orden pú-blico que laboraba con los agentes investigadores que presentaron cargos en su contra. Ante tales circunstancias, queda meridianamente claro que la intérprete designada no reúne los requisitos de un intérprete neutral y libre de conflictos de intereses para ejercer esa función. Resulta evidente que la confiabilidad del proceso quedó viciada. Considero que este asunto no puede tomarse livianamente, como lo hizo el juez que presidió el procedimiento sobre Regla 6, los foros recurridos y como hoy lo hace una Mayo-ría de este Tribunal.
El argumento principal para abdicar a su deber de ga-rantizarle a la señora Frey su derecho a un debido proceso de ley tiene su base en que el mecanismo procesal que pro-*347vee la Regla 64(p) de Procedimiento Criminal, supra, solo está disponible luego de la celebración de la vista prelimi-nar en el caso de los delitos graves. No comparto ese criterio. Considero que predomina nuestro deber de hacer cumplir las garantías constitucionales e internacionales aquí discutidas, dirigidas a salvaguardar el debido proceso de ley de la ciudadana peticionaria. Recordemos que se ex-puso a una imputada de delito a los rigores de un proceso penal, aun cuando quedó clara su incapacidad lingüística que le impedía comprender los cargos que se le imputaron y el proceso llevado en su contra.
IV
En virtud de lo enunciado, disiento del dictamen emi-tido por una Mayoría de este Tribunal. En su lugar, revo-caría la determinación del Tribunalde Apelaciones.